Case: 17-50190      Document: 00514205909         Page: 1    Date Filed: 10/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 17-50190                                     FILED
                                  Summary Calendar                             October 23, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
LOUIS V. DOSS,

              Plaintiff - Appellant

v.

TEXAS ALCOHOLIC BEVERAGE COMMISSION AGENT SCOTT
HELPENSTELL,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:11-CV-116


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Louis Doss (“Doss”) filed a complaint against Scott Helpenstell
(“Helpenstell”), an agent of the Texas Alcoholic Beverage Commission, alleging
unlawful arrest and excessive force during Helpenstell’s arrest of Doss for
disorderly conduct and resisting arrest with a deadly weapon. The district
court granted Helpenstell’s motion for summary judgment on the basis of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-50190      Document: 00514205909        Page: 2    Date Filed: 10/23/2017



                                     No. 17-50190
qualified immunity with respect to the unlawful arrest claim, and denied
summary judgment with respect to the excessive force claim.                     Doss v.
Helpenstell, No. 5:11-CV-00116, 2014 WL 4809563 (W.D. Tex., Sept. 26, 2014),
at *12.    A jury later found for Defendant Helpenstell on the remaining
excessive force claim. Now proceeding pro se, Doss appeals the district court’s
earlier grant of summary judgment on his unlawful arrest claim. Having
reviewed the briefs and the record, we affirm the judgment granting qualified
immunity on Doss’s claim of unlawful arrest, essentially for the reasons stated
in the district court’s thorough and well-written opinion. 1
      Doss’s primary argument on appeal is that the district court should have
taken his version of the events as true when determining whether Helpenstell’s
actions were reasonable. But the district court did just that. In determining
that Helpenstell was entitled to qualified immunity, the district court not only
construed the evidence in Doss’s favor, but also assumed all facts as Doss
alleged. Doss, 2014 WL 4809563, at *10. Because the district court’s analysis
is thorough, and because Doss does not object to the court’s analysis, we need
not repeat it here.
      Specifically, Doss takes issue with the district court’s observation that
Doss could not have personal knowledge of what Helpenstell subjectively knew
at the time Helpenstell arrested Doss, and thus Doss’s affidavit was not
competent summary judgment evidence under Federal Rule of Civil Procedure
56. See Doss, 2014 WL 4809563, at *6 n.4, *10 n.8, *11 n.9. Doss asserts on
appeal that Helpenstell “verbally admitted” and “confessed” to him that he
knew Doss pointed a camera, not a weapon, at him from behind the fence. But
this purported “confession” refers only to a post-incident description of the



      1 On appeal, Doss raises no argument against qualified immunity that has not already
been considered and rejected by the district court.
                                            2
    Case: 17-50190       Document: 00514205909     Page: 3   Date Filed: 10/23/2017



                                    No. 17-50190
events, which was made to another officer who had been called to the scene for
backup. The district court’s opinion addressing this purported confession is
thorough and need not be repeated here. See Doss, 2014 WL 4809563, at *10
(pointing out that what Helpenstell told another officer after the incident is
not proof of what Helpenstell could have believed before the incident).
         Doss also asserts that the district court erred in offering Rule 56 and
Goodson v. City of Corpus Christi, 202 F.3d 730, 736 (5th Cir. 2000), as
justification for its ruling. But he offers no authority, argument, or even a hint
as to why this might be. Pro se appellants must brief their arguments, even if
minimally, in order to preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993). Doss therefore waived any argument in this respect. In any case,
after reviewing the record, we find no reason to conclude that relying on Rule
56 and Goodson was inappropriate.
         Doss also states that the district court erred in ruling that Doss did not
submit sufficient evidence to raise a genuine issue of material fact precluding
summary judgment.          But again, he offers no argument to support this
statement and thus waived it. See Yohey, 985 F.2d at 225. In any case, the
district court did not even mention the sufficiency of evidence; the district court
simply viewed all facts as Doss alleged. See Doss, 2014 WL 4809563, at *10.
Without citation to the record, Doss attempts to manufacture an issue of
material fact by “redact[ing], construct[ing], and combin[ing] Doss’s personal
knowledge, Helpenstell’s admissions, and Doss’s version of events in a
transcribed format,” resulting in an imaginary confession by Helpenstell. Doss
cites no authority permitting him to create a new version of the facts on appeal,
especially a version that contradicts the record—including his own version of
the facts before the district court—as well as facts presented in his appellate
brief.


                                          3
    Case: 17-50190    Document: 00514205909     Page: 4   Date Filed: 10/23/2017



                                 No. 17-50190
      Finally, Doss argues that the district court should not have permitted
Helpenstell to file a motion for summary judgment after the deadline to file
dispositive motions had passed. But he offers no authority or argument and
thus waives this issue. Yohey, 985 F.2d at 225. And in any event, district
courts have “broad discretion” in controlling their dockets, including
scheduling orders. Edwards v. Cass Cty., Tex., 919 F.2d 273, 275-76 (5th Cir.
1990). A district court’s decision to grant a request for an extension of time is
reviewed only for an abuse of discretion. Geiserman v. MacDonald, 893 F.2d
787, 793 (5th Cir. 1990); 4B Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 1165 (4th ed.). Here, the district court issued a ten-
page opinion granting Helpenstell’s motion for leave to file his motion for
summary judgment. That opinion carefully and thoroughly explained the
district court’s decision to hear the potentially dispositive motion for summary
judgment. We find no abuse of discretion.
      In sum, Doss’s appeal is meritless and fails to assign any error to the
district court. For the foregoing reasons, the judgment is
                                                                   AFFIRMED.




                                       4